United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                               October 7, 2005
                               FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                                   Clerk


                                     No. 05-50680
                                   Summary Calendar



      JOSEPH M. MEDRANO,

                                                       Plaintiff-Appellant,

                                          versus

      JO ANN BARNHART, COMMISSIONER
      OF SOCIAL SECURITY,

                                                       Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                              (USDC No. 5:04-CV-75)
          _________________________________________________________

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

      Joseph M. Medrano appeals the denial by the district court of his request for

attorney’s fees and expenses under the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412(d). We affirm for these reasons:


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
1.   Because there was extensive evidence in the record supporting both sides of

     the dispute and the evidence did not conclusively weigh in favor of either

     side, the district court did not abuse its discretion in determining that the

     government’s position was substantially justified. Pierce v. Underwood, 487
U.S. 552, 565, 108 S. Ct. 2541, 2550, 101 L. Ed. 2d 490 (1988) (the position

     of the government will be deemed to be substantially justified “if there is a

     ‘genuine dispute’ ... or ‘if reasonable people could differ as to [the

     appropriateness of the contested action]’”).

2.   The fact that the district court ultimately remanded the case back to the

     agency to further develop the factual record does not lead to a finding of no

     substantial justification. Id. at 566 n.2 (stating that “a position can be

     justified even though it is not correct”).

AFFIRMED.